                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   INSPIRATION BLACKWELL,             1:16-cv-5342-NLH-AMD

                  Plaintiff,          MEMORANDUM OPINION & ORDER

        v.
   WARDEN GERALDINE COHEN,
   ATLANTIC COUNTY JUSTICE
   FACILITY MEDICAL STAFF;
   ATLANTIC COUNTY FREEHOLDERS;
   DENNIS LEVISON, and FRANK
   FORMICA,

                  Defendants.


APPEARANCE:
James T. Dugan, Esq., Assistant County Counsel
Atlantic County Department of Law
1333 Atlantic Avenue, 8th Floor
Atlantic City, NJ 08401
     Attorneys for Defendant Warden Geraldine Cohen


HILLMAN, District Judge

     WHEREAS, Defendant Warden Geraldine Cohen filed a Motion to

Dismiss Plaintiff’s Complaint for failure to provide discovery

and prosecute the cause of action, see ECF No. 45; and

     WHEREAS, the Motion to Dismiss was unaccompanied by a brief

or statement that a brief was unnecessary as required by the

Rules of Court, see Local Civ. R. 7.1(d);

     THEREFORE,

     IT IS on this    26th   day of August, 2019

     ORDERED that Defendant Warden Geraldine Cohen’s Motion to
Dismiss (ECF No. 45) IS DENIED WITHOUT PREJUDICE to Defendant’s

right to refile her motion in compliance with the rules; and it

is further

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Plaintiff by regular first-class mail.


                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                2
